Case: 2:19-cv-05384-ALM-EPD Doc #: 57 Filed: 07/02/20 Page: 1 of 7 PAGEID #: 537




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 C.T., an individual,                               )
                                                    )
                 Plaintiff,                         )    CASE NO. 2:19-cv-05384
                                                    )
          v.                                        )
                                                    )
 RED ROOF INNS, INC., WYNDHAM                       )
 HOTELS & RESORTS, INC., BEST                       )
 WESTERN INTERNATIONAL, INC., and                   )
 LA QUINTA HOLDINGS, INC.,                          )
                                                    )
                 Defendants.



    DEFENDANTS WYNDHAM HOTELS & RESORTS, INC. AND LA QUINTA
  HOLDINGS INC.’S RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION FOR
                  LEAVE TO FILE AMENDED COMPLAINT

    I.         INTRODUCTION

         Ordinarily, at this stage in a case, Defendants Wyndham Hotels & Resorts, Inc. (“WHRI”)

and La Quinta Holdings Inc. (“LQH”) would consent to the filing of an amended complaint. But

this is not an ordinary case. This case should have been brought, if anywhere, in Florida. It

concerns a Florida plaintiff who alleges she suffered injury as a result of incidents at Florida hotels.

There are no allegations that could conceivably subject WHRI or LQH to this Court’s jurisdiction

in this case. Instead of voluntarily dismissing WHRI and LQH or consenting to transfer the case,

Plaintiff seeks leave in an attempt to cure the lack of jurisdiction by advancing a far-fetched

national conspiracy theory that has not been suggested, let alone pled, in any of the cases in which

Plaintiff’s counsel also is counsel of record. The proposed amendment is futile, if not sanctionable,

and leave to amend should be denied.




11913799.1
Case: 2:19-cv-05384-ALM-EPD Doc #: 57 Filed: 07/02/20 Page: 2 of 7 PAGEID #: 538




    II.       LEGAL STANDARD

           Under Rule 15(a) of the Federal Rules of Civil Procedure, courts “freely give leave when

justice so requires.” FED. R. CIV. P. 15(a). Leave should not be granted, however, when “the

amendment is brought in bad faith, for dilatory purposes, results in undue delay or prejudice to the

opposing party, or would be futile.” Denoewer v. Union County Indus., 2:17-CV-660, 2020 WL

1244194, at *13 (S.D. Ohio Mar. 16, 2020) (Marbley, J.) (internal quotations omitted); see also

Crawford v. Roane, 53 F.3d 750, 753 (6th Cir. 1995); Daniels v. Ohio, 2:08-CV-16, 2008 WL

3843574, at *2 (S.D. Ohio Aug. 13, 2008) (denying motion for leave to amend on futility grounds

where proposed amendment would not survive a motion to dismiss under Rule 12).

    III.      ARGUMENTS & AUTHORITIES

           As set forth in WHRI and LQH’s briefs in support of their motions to dismiss, this Court

lacks general or specific personal jurisdiction over them. None of the alleged events occurred in

Ohio. Neither company is incorporated in Ohio. And neither company maintains a principal place

of business in Ohio. Those facts are not in dispute. See Dkts. 23, 24, 49, 50; see also Daimler AG

v. Bauman, 571 U.S. 117, 137-38 (2014) (rejecting same arguments made by Plaintiff, explaining

that exercising general jurisdiction “in every State in which a corporation engages in a substantial,

continuous, and systematic course of business” would be “unacceptably grasping”); BNSF

Railway Co. v. Tyrrell, 137 S. Ct. 1549, 1559 (2017) (holding that “in-state business . . . does not

suffice to permit the assertion of general jurisdiction over claims . . . that are unrelated to any

activity occurring” in the state). In opposing WHRI and LQH’s motions to dismiss, Plaintiff did

not argue (and therefore waived the argument) that WHRI and LQH are subject to specific personal




                                                  2

11913799.1
Case: 2:19-cv-05384-ALM-EPD Doc #: 57 Filed: 07/02/20 Page: 3 of 7 PAGEID #: 539




jurisdiction in this case.1 WHRI and LQH incorporate their personal jurisdiction arguments from

their prior briefing for the sake of brevity.

        Recognizing the jurisdictional defects in her Complaint, Plaintiff requests leave to join

several new defendants, including the American Hotel and Lodging Association and the Ohio

Hotel and Lodging Association, and to assert new conspiracy claims against all defendants.

Plaintiff’s proposed amendment is a transparent attempt to avoid dismissal on personal jurisdiction

grounds by advancing a “conspiracy theory” of jurisdiction, under which one co-conspirator’s

jurisdictional contacts are imputed to all co-conspirators. Such allegations do not cure the

jurisdictional defects as to WHRI or LQH (or the other La Quinta®-related entities named for the

first time in the First Amended Complaint), rendering the proposed amendment futile.

        As an initial matter, “the Sixth Circuit does not recognize the ‘conspiracy theory of

jurisdiction.’” Moro Aircraft Leasing, Inc. v. Keith, 789 F. Supp. 2d 841, 847 n.1 (N.D. Ohio

2011); Singh v. Daimler, AG, 902 F. Supp. 2d 974, 981 (E.D. Mich. 2012) (“[T]he Sixth Circuit

has not adopted this theory of personal jurisdiction.”).2 That is because the conspiracy theory of


1
  The Court similarly lacks personal jurisdiction over WHRI and LQH under the Ohio long-arm
statute. See, e.g., Heinrichs v. Dunn, 2:13-CV-00929, 2014 WL 3572404, at *4 (S.D. Ohio July
21, 2014) (Marbley, J.) (“Section (A)(3) does not confer personal jurisdiction when all of the
alleged tortious acts took place outside of Ohio.”).
2
  See also Iron Workers Local Union No. 17 Ins. Fund v. Philip Morris Inc., 23 F. Supp. 2d 796,
808 (N.D. Ohio 1998) (“[F]ederal courts in Ohio have not adopted the conspiracy theory which
would impute a co-conspirator’s jurisdictional contacts with the forum to the foreign defendant
seeking dismissal.”). Hollar v. Philip Morris Inc., 43 F. Supp. 2d 794, 802 n.7 (N.D. Ohio 1998)
(“Since personal jurisdiction must be based on the actions and contacts of the specific defendant
at issue, . . . the Court declines to apply the so called ‘conspiracy theory of jurisdiction’ in which
the contacts of a defendant’s co-conspirators with the forum state are attributed to the defendant
in order to supply the minimum contacts necessary for personal jurisdiction.”); Microsys
Computing, Inc. v. Dynamic Data Sys., LLC, 4:05 CV 2205, 2006 WL 2225821, at *9 n.8 (N.D.
Ohio Aug. 2, 2006) (“Microsys’s Complaint asserts a claim of conspiracy against both DDS and
KAN. This claim, however, cannot support the exercise of personal jurisdiction over KAN where
KAN has no contacts with Ohio.”); In re Foundry Resins Antitrust Litig., 2:04-CV-415, 2005 WL
                                                    3

11913799.1
Case: 2:19-cv-05384-ALM-EPD Doc #: 57 Filed: 07/02/20 Page: 4 of 7 PAGEID #: 540




jurisdiction is inconsistent with the “minimum contacts” analysis, which requires assessment of a

defendant’s personal contacts with the forum state. See, e.g., Walden v. Fiore, 571 U.S. 277 (2014)

(“For a State to exercise jurisdiction consistent with due process, the defendant’s suit-related

conduct must create a substantial connection with the forum State. . . . [T]he relationship must

arise out of contacts that the ‘defendant himself’ creates with the forum State. . . . We have

consistently rejected attempts to satisfy the defendant-focused ‘minimum contacts’ inquiry by

demonstrating contacts between the plaintiff (or third parties) and the forum State.” (internal

citations omitted)); In re Dental Supplies Antitrust Litig., 16CIV696BMCGRB, 2017 WL

4217115, at *7 (E.D.N.Y. Sept. 20, 2017) (“I reject conspiracy jurisdiction out of hand—it is

highly unlikely that any concept of conspiracy jurisdiction survived the Supreme Court’s ruling in

Walden v. Fiore . . . .”).3


3149754, at *5 (S.D. Ohio Nov. 23, 2005) (rejecting “conspiracy theory” of jurisdiction); Spivak
v. Law Firm of Tripp Scott, P.A., 1:13 CV 1342, 2015 WL 1084856, at *6 (N.D. Ohio Mar. 10,
2015) (stating that “conspiracy” allegations “fail[] as a jurisdictional argument, as a matter of
law”); In re Auto. Parts Antitrust Litig., 12-MD-02311, 2015 WL 4508938, at *4 (E.D. Mich. July
24, 2015) (“According to Indirect Purchaser Plaintiffs, DPSK participated in a conspiracy with
other defendants, over whom the Court may exercise jurisdiction. The Court has no basis for
imputing the actions of one defendant to another in analyzing jurisdiction . . . .”); Akbar v.
Bangash, 15-CV-12688, 2017 WL 4334912, at *5 n.7 (E.D. Mich. July 11, 2017) (“Plaintiffs do
not allege the existence of a conspiracy in their amended complaint. Even if they did, personal
jurisdiction would not lie on the basis of their asserted conspiracy theory.”); Int’l Watchman Inc.
v. Strap.ly, 1:18 CV 1690, 2019 WL 1903557, at *4 (N.D. Ohio Apr. 29, 2019) (“Nor does
Plaintiff’s civil conspiracy claim confer personal jurisdiction on Watching Time. As an initial
matter, courts in this district have declined to exercise personal jurisdiction over a non-resident
defendant based solely upon participation in a conspiracy . . . .”).
3
  See also, e.g., Neumann v. Lincoln Gen. Ins. Co., 3:14-CV-1285-CAB-RBB, 2016 WL 4257446,
at *3 (S.D. Cal. May 16, 2016) (“[T]he existence of a joint venture or conspiracy does not eliminate
the requirement that the existence of personal jurisdiction must arise out of contacts that the
defendant himself creates with the forum State.” (internal quotations omitted)), aff'd, 721 F. App’x
724 (9th Cir. 2018); In re N. Sea Brent Crude Oil Futures Litig., 13-MD-02475 (ALC), 2017 WL
2535731, at *9 (S.D.N.Y. June 8, 2017) (recognizing that, after Walden, “it stands to reason that a
defendant has not established minimum contacts with a forum on the basis of his co-conspirator’s
conduct in the forum state alone”), aff'd sub nom. Prime Int'l Trading, Ltd. v. BP P.L.C., 784 F.
                                                 4

11913799.1
Case: 2:19-cv-05384-ALM-EPD Doc #: 57 Filed: 07/02/20 Page: 5 of 7 PAGEID #: 541




          Even under the conspiracy theory of jurisdiction, Plaintiff’s allegations still fall short.

Under that theory, Plaintiff would still need to allege, among other things, that her claims “arise

out of” an overt act committed in Ohio by one of the alleged co-conspirators. See, e.g., Se. Const.,

Inc. v. Tanknology-NDE Intern., Inc., CIV.A. 3:05-210, 2005 WL 3536239, at *11 (S.D.W. Va.

Dec. 22, 2005); Ward v. Auerbach, CV 16-12543-FDS, 2017 WL 2724938, at *12 (D. Mass. June

23, 2017) (“Under the conspiracy theory of personal jurisdictionwhich has not been adopted in

this circuit . . . a plaintiff must allege both an actionable conspiracy and a substantial act in

furtherance of the conspiracy performed in the forum state. The theory gives this court jurisdiction

only over any claims which arise from acts within the commonwealth.” (internal quotations and

citations omitted)); Giraldo v. Drummond Co., Inc., 2:09-CV-1041-RDP, 2013 WL 3873987, at

*2 (N.D. Ala. July 25, 2013) (finding allegations insufficient to establish personal jurisdiction even

under “conspiracy theory” of jurisdiction where “the focal point of the torts alleged” was not in

the forum state), aff'd sub nom. Doe v. Drummond Co., Inc., 782 F.3d 576 (11th Cir. 2015).

Plaintiff makes no such allegation. Plaintiff is a Florida resident who alleges that she suffered

injury in Florida at the hands of Florida criminals who used Florida hotels as instrumentalities for

their crimes. Plaintiff’s claims arise only from alleged contacts with Florida and have no

connection whatsoever to Ohio. Plaintiff’s proposed amendment does not and cannot cure the

jurisdictional defects as to WHRI and LQH. Clearly, Plaintiff’s counsel is forum shopping.

    IV.      CONCLUSION

          For the foregoing reasons, WHRI and LQH respectfully request that the Court deny

Plaintiff’s motion for leave to amend.



App’x 4 (2d Cir. 2019); WorldVentures Holdings, LLC v. Mavie, 4:18CV393, 2018 WL 6523306,
at *10 (E.D. Tex. Dec. 12, 2018).
                                             5

11913799.1
Case: 2:19-cv-05384-ALM-EPD Doc #: 57 Filed: 07/02/20 Page: 6 of 7 PAGEID #: 542




                                    Respectfully submitted,

                                    /s/ Michael R. Reed
                                    Michael R. Reed (0063995) Trial Attorney
                                    Elisé K. Yarnell (0093996)
                                    HAHN LOESER & PARKS LLP
                                    65 East State Street, Suite 1400
                                    Columbus, Ohio 43215
                                    Tel. (614) 221-0240
                                    Fax: (614) 221-5909
                                    Email: mreed@hahnlaw.com
                                           eyarnell@hahnlaw.com

                                    David S. Sager (pro hac vice)
                                    DLA Piper LLP (US)
                                    51 John F. Kennedy Parkway, Suite 120
                                    Short Hills, New Jersey 07078-2704
                                    Tel.: (973) 520-2550
                                    Fax: (973) 520-2551
                                    Email: david.sager@dlapiper.com

                                    Counsel for Defendants
                                    Wyndham Hotels & Resorts, Inc.
                                    and La Quinta Holdings Inc.




                                       6

11913799.1
Case: 2:19-cv-05384-ALM-EPD Doc #: 57 Filed: 07/02/20 Page: 7 of 7 PAGEID #: 543




                                CERTIFICATE OF SERVICE

        I hereby certify that on the 2nd day of July 2020, the foregoing was served on counsel of

record through the Court’s e-filing system.


                                              /s/ Michael R. Reed
                                              Michael R. Reed




                                                 7

11913799.1
